DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 19, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable, respectively, over claims 16, 13, and 15 of U.S. Patent No. 11184739 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent show each of the limitations presented in the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farley [US 7688212 B2] in view of Ajax et al [US 10866003 B2].
As for claim 1, Farley discloses a method of tracking occupancy within a building, the building including a plurality of building spaces, each building space of the plurality of building spaces including an access point that allows access to the building space and a sensor that provides a signal when a person passes through the access point (see Abstract and Figures 10 & 11) , the method comprising:
maintaining an occupancy count for each of the building spaces of the plurality of building spaces (column 5, lines 20-64);
determining when the occupancy count for any of the building spaces of the plurality of building spaces reaches a threshold for the corresponding building space (column 16, lines 1-30); and
taking action in response to determining that the occupancy count for any of the building spaces of the plurality of building spaces has reached the threshold for that particular building space (column 16, lines 15-31).
Farley does not specifically disclose wherein taking action comprises controlling one or more building management systems of the building to alter one or more conditions of the particular building space to reduce a likelihood of disease transmission among occupants of a particular building space.
In an analogous art for tracking occupancy and taking an action, Ajax discloses that it was known in the art at the time of filing the instant application for a building management system to alter one or more conditions of a particular building space according to occupancy (see Abstract, column 3, lines 53-58 and column 4, lines 12-33).  Altering the heating, cooling, and/or ventilation would reduce the likelihood of disease transmission.  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Farley to include the teachings of Ajax in order to yield the predictable results of a system wherein a control system could be used to perform desired actions based on occupancy count.  Since Farley discloses that the system is used in emergency situations, it would have been advantageous for Farley to take a plurality of actions to mitigate danger for the people within the dwelling.
As for claim 3, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Having the teachings of Farley and Ajax on hand, it would have been obvious to the skilled artisan to modify the invention of Farley to take various actions in response to the detected occupancy.  Ajax discloses adjusting the ventilation rate based on occupancy.  The skilled artisan would have good reason to try this adjustment in the invention of Farley.
As for claims 4-7, the claims are interpreted and rejected using the same reasoning as claims 1 and 3 above.  Examiner takes official notice that it was known in the art to control the operation of doors based on an occupancy count.  As such, it would have been obvious to the skilled artisan to modify Farley and Ajax to control the operation of the doors based upon an occupancy count.
Claim 8 is interpreted and rejected using the same reasoning as claim  above.  Farley discloses:  
receiving a signal from a sensor each time a person passes through an access point corresponding to a building space of the plurality of building spaces of the building (column 3, lines 14-55 and column 4, lines 7-10);
identifying the signal as either indicating a person entering or exiting the building space of the plurality of building spaces (column 4, lines 1-25);
maintaining an occupancy count for each of the building spaces of the plurality of building spaces by incrementing the occupancy count when the signal indicates a person entering the building space and decrementing the occupancy count when the signal indicates a person exiting the building space (column 5, lines 20-64).
As for claim 11, wherein the sensor associated with the access point of at least one of the building spaces of the plurality of building spaces comprises an RFID card reader that can read an access card carried by a person without requiring the person to physically scan the access card to provide frictionless access through the corresponding access point (Farley, column 4, lines 6-25).
As for claim 12, wherein the sensor associated with the access point of at least one of the building spaces of the plurality of building spaces comprises a video camera having a field of view that includes at least part of the corresponding access point, wherein video analytics are applied to identify the signal from the video camera as either indicating a person entering or exiting the building space of the plurality of building spaces (Farley, column 4, lines 6-25).
As for claim 13, the claim is interpreted and rejected using the same reasoning as claim 12 above.  The skilled artisan would have recognized that the system inherently determines social distance as it determines the count of people in particular spaces.  The skilled artisan would have recognized that a social distancing requirement could have been programmed in software to determine when people came into close proximity.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Ajax et al as applied to the claims above and further in view of Holliday et al [US 20190012607 A1].
As for claim 2, while Farley discloses using a plurality of types of sensors for determining occupancy (column 4 lines 6-25), Farley is silent on ToF sensors. Ajax discloses various types of sensors for determining occupancy (column 2, lines 6-48).  Ajax is silent on Time of Flight sensors.  In an analogous art, Holliday discloses that it was known in the art to detect occupancy of a building using Time of Flight (ToF) sensors (paragraph 0162).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Farley and Ajax to include the sensors of Holliday as the modification would have amounted to the substitution of one known sensing method for another.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Ajax et al as applied to the claims above and further in view of Scanlin et al [US 10944830 B2].
As for claim 9, while Farley discloses using a plurality of types of sensors for determining occupancy (column 4 lines 6-25), Farley is silent on smart floor sensors.  In an analogous art, Scanlin discloses that it was known in the art to detect occupancy of a building using smart floor sensors (column 6, lines 36-67 and column 7, lines 39-58).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Farley and Ajax to include the smart sensors of Scanlin as the modification would have amounted to the substitution of one known sensing method for another.

Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Ajax et al as applied to the claims above and further in view of Raykov et al[US 10607147 B2].
As for claim 10, while Farley discloses using a plurality of types of sensors for determining occupancy (column 4 lines 6-25), Farley is silent on PIR sensors. In an analogous art, Raykov discloses that it was known in the art to detect occupancy of a building using PIR sensors (column 6, lines 36-67 and column 7, lines 39-58). Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Farley as modified by Ajax to include the smart sensors of Raykov as the modification would have amounted to the substitution of one known sensing method for another.
As for claim 15, Farley discloses a system for tracking occupancy within a building, the building including a plurality of building spaces (see Abstract and Figures 10-11), the system comprising:
a plurality of visible light sources distributed throughout each of at least some of the plurality of building spaces of the building (obvious that a building would be provided with lighting), at least one occupancy sensor (column 3, line 53 – column 4, lines 25), wherein when occupancy is detected, the system is configured to take actions (column 16, lines 16-57);
a controller operatively coupled to at least some of the occupancy sensors, the controller configured to:
monitor the occupancy sensors to infer an occupancy distribution in each of the at least some of the plurality of building spaces of the building (column 3, lines 14-55 and column 4, lines 7-10);
compare the occupancy distribution in each of the at least some of the plurality of building spaces of the building with a corresponding occupancy distribution threshold (column 16, lines 1-30); and
take action in response to determining that the occupancy distribution in one or more of the at least some of the plurality of building spaces of the building exceeds the corresponding occupancy distribution threshold (column 16, lines 16-57).
	While Farley discloses that occupancy sensors can be positioned throughout a building (column 3, lines 53-55), Farley is silent on an occupancy sensor being associated with each of a plurality of visible light sources and taking action comprises controlling an HVAC system.
In an analogous art for tracking occupancy and taking an action, Ajax discloses that it was known in the art at the time of filing the instant application for a building management system to alter one or more conditions of a particular building space according to occupancy (see Abstract, column 3, lines 53-58 and column 4, lines 12-33).  Altering the heating, cooling, and/or ventilation would reduce the likelihood of disease transmission.  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Farley to include the teachings of Ajax in order to yield the predictable results of a system wherein a control system could be used to perform desired actions based on occupancy count.  Since Farley discloses that the system is used in emergency situations, it would have been advantageous for Farley to take a plurality of actions to mitigate danger for the people within the dwelling.
In an analogous art, Raykov discloses that it was known in the art to control visible light sources based on the data provided from occupancy sensors (column 1, lines 13 -28, column 4, lines 19 – 23, and column 12, line 58 – column 13, lines 58-67).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Farley and Ajax to include the occupancy sensors in the lighting units in order to reduce the amount of wasted energy for operating lighting when a space was empty.  The skilled artisan would have recognized (as was known in the art) that it would be advantageous to operate lighting units when people were detected and to deactivate said units when presence was no longer detected.
Claims 16-18 are interpreted and rejected using the same reasoning as claims 15 and 4-7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684